               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DENNIS D. HOKE, JR.,

                       Plaintiff,
                                                    Case No. 19-CV-1157-JPS-JPS
 v.

 WISCONSIN DANE COUNTY
 CHILD SUPPORT AGENCY, GARY                                          ORDER
 RONALD GOMEZ, ANNE M.
 WERSLAND, JULIE GENOVESE, and
 ANTON S. JAMIESON,

                       Defendants.



       Plaintiff filed this action pro se on August 12, 2019. (Docket #1). His

allegations are extremely difficult to follow, but it appears that he feels

aggrieved by some aspects of his involvement with the family courts of

Dane County, specifically in relation to an order for the payment of child

support. Defendants are a family court judge and her staff, the Dane County

child protection agency, and several agency employees. Plaintiff requests

that the Court “vacate [his] support order,” order Defendants to refund his

child support payments, and assess money damages against Defendants for

causing him mental anguish. This case was initially assigned to Magistrate

Judge William E. Duffin. Along with his complaint, Plaintiff filed a motion

for leave to proceed in forma pauperis. (Docket #2). Because Plaintiff had filed

that motion, Magistrate Judge Duffin was obligated to screen Plaintiff’s

complaint pursuant to 28 U.S.C. § 1915.

       On September 23, 2019, Magistrate Judge Duffin issued a

recommendation to this Court that Plaintiff’s complaint be dismissed.
(Docket #6). Though the magistrate judge noticed many problems with

Plaintiff’s complaint, he primarily relied on the Rooker-Feldman doctrine as

a basis for dismissal. Rooker-Feldman precludes lower federal courts from

exercising what would effectively be appellate jurisdiction over final state

court judgments. Lance v. Dennis, 546 U.S. 459, 463 (2006). As relevant to this

case, the doctrine prohibits plaintiffs from filing a civil rights action which

seeks reversal of a state court judgment. Ritter v. Ross, 992 F.2d 750, 754 (7th

Cir. 1993); Milchtein v. Chisholm, 880 F.3d 895, 898 (7th Cir. 2018). Magistrate

Judge Duffin concluded that, based on the relief Plaintiff wants, his claim(s)

run afoul of the Rooker-Feldman doctrine. The magistrate judge therefore

recommended that the Court dismiss this action without prejudice for want

of jurisdiction.

       Plaintiff   filed   an   objection   to   Magistrate   Judge    Duffin’s

recommendation on October 3, 2019. (Docket #7). The objection, like the

original complaint, is difficult to parse. It appears to be a combination of an

amended complaint along with miscellaneous legal arguments. Regardless

of the objection’s form, however, it does not present any cogent reasons as

to why Magistrate Judge Duffin was incorrect to apply Rooker-Feldman to

this case. Indeed, the objection confirms that the central theme of this action

is Plaintiff’s displeasure with being forced to make payments pursuant to

the child support order. Undoing that order is precisely what Rooker-

Feldman forbids. The Court will, therefore, adopt Magistrate Judge Duffin’s

recommendation for dismissal of this action, and overrule Plaintiff’s

objection thereto.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #6) be and the same is hereby ADOPTED;


                                  Page 2 of 3
      IS FURTHER ORDERED that Plaintiff’s objection to Magistrate

Judge William E. Duffin’s report and recommendation (Docket #7) be and

the same is hereby OVERRULED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 10th day of October, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 3 of 3
